Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 1 of 12 Page ID #:3815



     1
     2
     3
     4
     5
     6
     7                                  UNITED STATES DISTRICT COURT

     8                                 CENTRAL DISTRICT OF CALIFORNIA
     9
    10
    10   John Burnell, on behalf of                     Lead Case No. 5:10-cv-00809-VAP-OPx
    11
    11   himself and all others similarly situated,     Consolidated with Case No. 5:12-cv-00692-
                                                        VAP-OPx
    12
    12
                         Plaintiffs,                    DECLARATION OF NATHALIE
    13
    13                                                  HERNANDEZ OF ILYM GROUP, INC.,
                 vs.                                    IN SUPPORT OF MOTION FOR FINAL
    14
    14                                                  APPROVAL OF CLASS ACTION
                                                        SETTLEMENT
    15
    15   SWIFT TRANSPORTATION COMPANY
         OF ARIZONA, LLC, a DELAWARE                    Date:    December 2, 2019
    16
    16   Corporation, SWIFT TRANSPORTATION              Time:    2:00 p.m.
         COMPANY as DOES 1 through 50,
    17
    17                                                  Judge:   Hon. Virginia A. Phillips
         inclusive,
                                                        Dept.:
    18
    18                   Defendants.
    19
    19
    20   James R. Rudsell, on behalf of
    20
         himself and all others similarly situated,
    21
    21
    22
    22                  Plaintiffs,
    23
    23          vs.
    24
    24
         SWIFT TRANSPORTATION COMPANY
    25   OF ARIZONA, LLC, a DELAWARE
    25
         Corporation, SWIFT TRANSPORTATION
    26
    26   COMPANY as DOES 1 through 50,
    27   inclusive,

    28                  Defendants.


                                                      -1-
         Declaration of Nathalie Hernandez                          Case No. 5:12-cv-00692 V AP (OPx)
Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 2 of 12 Page ID #:3816



     1 I, Nathalie Hernandez, declare as follows:
     2           1.      I am a resident of the United States of America and am over the age of 18. I am the

     3 Operations Manager for ILYM Group, Inc., (herein after referred to as “ILYM Group”), the professional
     4 settlement services provider who has been retained by the Parties’ Counsel and subsequently appointed by
     5 the Court to serve as the Claims Administrator for the above captioned Burnell v. Swift Transportation Co.
     6 Inc., et al. matter. I am authorized to make this declaration on behalf of ILYM Group and myself. I have
     7 personal knowledge of the facts herein, and, if called upon to testify, I could and would testify competently
     8 to such facts.
     9           2.      ILYM Group has extensive experience in administering Class Action Settlements,

    10
    10 including direct mail services, database management, claims processing and settlement fund distribution
    11
    11 services for Class Actions ranging in size from 26 to 4.5 million Settlement Class Members.
    12
    12           3.      ILYM Group was engaged by the Parties’ Counsel and subsequently approved and
    13
    13 appointed by the Court to provide notification services and claims administration, pursuant to the terms of
    14
    14 the Settlement, in the above referenced Action. Duties performed to-date and to be performed after Final
    15
    15 Approval of the Settlement is granted, include: (a) printing and mailing the Notice of Proposed Settlement
    16
    16 of Class Action (referred to as “Notice Packet”); (b) receiving and processing requests for exclusion; (c)
    17
    17 calculating individual settlement award amounts; (d) processing and mailing settlement award checks; (e)
    18
    18 handling tax withholdings as required by the Settlement and the law; (f) preparing, issuing and filing tax
    19
    19 returns and other applicable tax forms; (g) handling the distribution of any unclaimed funds pursuant to the
    20
    20 terms of the Settlement; and (h) performing other tasks as the Parties mutually agree to and/or the Court
    21
    21 orders ILYM Group to perform.
    22
    22           4.      On August 21, 2019, ILYM Group received the Court approved text for the Notice Packet
    23
    23 from Counsel for Defendants. ILYM Group prepared a draft of the formatted Notice Packet, which was
    24
    24 approved by the Parties’ Counsel prior to mailing.
    25         5.      On August 23, 2019, ILYM Group received the class data file from Counsel for
    25
    26 Defendants, which contained the name, employee number, social security number, last known mailing
    26
    27 address, last known telephone number, employment dates, and workweeks for each Settlement Class
    28


                                                            -2-
         Declaration of Nathalie Hernandez                                     Case No. 5:12-cv-00692 V AP (OPx)
Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 3 of 12 Page ID #:3817



     1 Member. The data file was uploaded to our database and checked for duplicates and other possible
     2 discrepancies. The Class List contained 19,544 individuals.
     3           6.      As part of the preparation for mailing, all 19,544 names and addresses contained in the

     4 Class List were then processed against the National Change of Address (“NCOA”) database, maintained
     5 by the United States Postal Service (“USPS”), for purposes of updating and confirming the mailing
     6 addresses of the Settlement Class Members before mailing of the Notice Packet. The NCOA contains
     7 requested change of addresses filed with the USPS. To the extent that an updated address was found in the
     8 NCOA database, the updated address was used for the mailing of the Notice Packet. To the extent that no
     9 updated address was found in the NCOA database, the original address provided by Counsel for Defendants
    10
    10 was used for the mailing of the Notice Packet.
    11
    11           7.      On September 6, 2019, the Notice Packet was mailed, via U.S First Class Mail, to all

    12
    12 19,544 individuals contained in the Class List. Attached hereto, as Exhibit A, is a true and correct copy of
    13
    13 the mailed Notice Packet.
    14
    14           8.      As of the date of this declaration, 883 Notice Packets have been returned to our office as

    15
    15 undeliverable. Of the 883 returned Notice Packets, 7 were returned with a forwarding address and promptly
    16
    16 re-mailed to the forwarding address provided. ILYM Group performed a computerized skip trace on the
    17
    17 876 returned Notice Packets that did not have a forwarding address, in an effort to obtain an updated address
    18
    18 for purpose of re-mailing the Notice Packet. As a result of this skip trace, 537 updated addresses were
    19
    19 obtained and the Notice Packet was promptly re-mailed to those Settlement Class Members, via U.S First
    20
    20 Class Mail.
    21
    21           9.      As of the date of this declaration, a total of 544 Notice Packets have been re-mailed.

    22
    22 Specifically, 7 were re-mailed as a result of a forwarding address provided by the USPS, 537 have been re-

    23 mailed as a result of ILYM Group’s skip tracing efforts.
    23
    24         10.     As of the date of this declaration, a total of 339 Notice Packets have been deemed
    24
    25 undeliverable. Specifically, 339 have been deemed undeliverable as no updated address was found
    25
    26 notwithstanding the skip tracing. As a result, the 339 undeliverable Notice Packets represent 1.7% of the
    26
    27 total number of Settlement Class Members.
    28           11.     As of the date of this declaration, ILYM Group has received 11 timely valid requests for


                                                            -3-
         Declaration of Nathalie Hernandez                                     Case No. 5:12-cv-00692 V AP (OPx)
Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 4 of 12 Page ID #:3818



     1 exclusion. The deadline to request exclusion from the Settlement was October 18, 2019.
     2           I declare under penalty of perjury under the laws of the State of California and the United States

     3 that the foregoing is true and correct to the best of my knowledge and that this Declaration was executed
     4 this 28th day of October 2019, at Tustin, California.
     5
     6
                                                                         ________________________
     7                                                                    NATHALIE HERNANDEZ

     8
     9
    10
    10
    11
    11
    12
    12
    13
    13
    14
    14
    15
    15
    16
    16
    17
    17
    18
    18
    19
    19
    20
    20
    21
    21
    22
    22
    23
    23
    24
    24
    25
    25
    26
    26
    27
    28


                                                               -4-
         Declaration of Nathalie Hernandez                                    Case No. 5:12-cv-00692 V AP (OPx)
Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 5 of 12 Page ID #:3819




       EXHIBIT “A”
    Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 6 of 12 Page ID #:3820

                      NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

 To:     All drivers employed by Swift Transportation Company, LLC to perform work in the State of
        California and who earned mileage-based compensation during the Settlement Class Period
        beginning March 22, 2006 through January 31, 2019.

You are receiving this Notice because a proposed settlement has been reached in the following cases pending in
the United States District Court for the Central District of California: (1) John Burnell, et al. v. Swift
Transportation Co., Inc., et al., Case No. ED-CV 10-00809 VAP (Opx); and (2) James R. Rudsell v. Swift
Transportation Company of Arizona, LLC, et al., Case No. ED-CV-00692 VAP (OPx). You may be entitled to
benefits as a Settlement Class Member if the Court approves the Settlement described in this Notice. Your options
with respect to the Settlement are explained in further detail below.

                            THIS NOTICE AFFECTS YOUR LEGAL RIGHTS.
                                   PLEASE READ IT CAREFULLY.

                  This is not a solicitation from a lawyer. A Court has authorized this Notice.

 WHAT IS THIS NOTICE ABOUT?

A proposed settlement (the “Settlement”) has been reached jointly between Plaintiffs James Rudsell and Gilbert
Saucillo (“Plaintiffs”) and Defendants Swift Transportation Company of Arizona, LLC, et al. (“Defendants” or
“Swift”) in two proposed class actions pending in the United States District Court for the Central District of
California, brought on behalf of “all drivers employed by Defendants to perform work in the State of California
and who earned mileage-based compensation during the Settlement Class Period” beginning March 22, 2006
through January 31, 2019 (the “Settlement Class”).

On August 16, 2019, the Court preliminarily approved the proposed joint Settlement and certified the Settlement
Class for purposes of Settlement only. You have received this Notice because Swift’s records indicate that you
are a member of the Settlement Class. This Notice is designed to inform you of how you can participate in the
Settlement, request to be excluded from the Settlement or object to the Settlement. Unless you submit a request
to be excluded from the Settlement, the Settlement, if finally approved by the Court, will be binding on
you.

 WHAT ARE THESE LAWSUITS ABOUT?

On March 22, 2010, Mr. Burnell, a former Swift truck driver, filed a wage and hour putative class action on behalf
of a group of current and former Swift truck drivers (the “Burnell Action”). On August 27, 2013, Gilbert Saucillo
was added as a named plaintiff and proposed class representative in the complaint filed by Mr. Burnell. The
Burnell action alleges that Swift failed to compensate its truck drivers for all time worked, including compensation
for missed meal and rest periods and compensation for time spent by Settlement Class Members working but not
driving (for example, waiting for dispatch and completing paperwork). The Burnell action further alleges that
Swift failed to provide Settlement Class Members with accurate wage statements and failed to pay separated
employees all compensation due in a timely manner. The Burnell action seeks compensatory damages, liquidated
damages, penalties, interest, attorneys’ fees and costs, restitution and injunctive relief. Defendants deny all
allegations in the Burnell Action in their entirety, vigorously maintain that Swift pays its drivers properly under
the law (including for meal periods, rest periods, nonproductive time, and at the time of separation), and have
asserted numerous affirmative defenses to the Burnell allegations.
               Questions? Call Toll-Free at 888-250-6810 or EMAIL claims@ilymgroupclassaction.com
                                                     Page 1 of 7
    Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 7 of 12 Page ID #:3821

On January 10, 2012, Plaintiff James R. Rudsell, another former Swift truck driver, filed a different wage and
hour putative class action on behalf of a slightly different group of current and former Swift truck drivers (the
“Rudsell Action”). The Rudsell action contains many of the same allegations as the Burnell action, including that
Defendants purportedly failed to compensate Settlement Class Members for all time worked, failed to provide
Settlement Class Members with accurate wage statements and failed to pay separated employees all compensation
due in a timely manner. Like the Burnell Action, the Rudsell Action seeks compensatory damages, liquidated
damages, penalties, interest, attorneys’ fees and costs, restitution and injunctive relief. Defendants deny all
allegations in the Rudsell Action in their entirety, vigorously maintain that Swift pays its drivers properly under
the law, and have asserted numerous affirmative defenses.

On April 29, 2013, the Honorable Virginia A. Phillips, Chief District Judge for the United States District Court
for the Central District of California, granted Defendant’s Motion to Stay the Rudsell Action pending the outcome
of the Burnell Action because the Burnell Action completely subsumes the Rudsell Action (“the putative class in
both actions consists of California non-exempt truck driver employees . . .[b]oth actions bring claims for failure
to pay minimum wage; failure to provide meal and rest periods; failure to timely pay wages; failure to provide
accurate wage statements; violations of California’s unfair competition laws; and violations of California Labor
Code § 2698 . . .[t]he class period in the [Rudsell Action] falls with the class period in the Burnell Action”).

The parties have conducted a significant investigation of the facts and law during the prosecution of these actions,
including the exchange of information and documents through informal and formal discovery. The parties have
held numerous meetings and informal conferences wherein they exchanged information and theories of the
respective cases. The parties participated in a mediation and subsequent settlement discussions and reached a
Settlement. The Settlement resolves all claims in the Burnell Action and all claims in the Rudsell Action (which
is completely subsumed by the Burnell Action).

This Settlement represents a compromise and settlement of highly disputed claims. Nothing in this Notice is
intended or will be construed as an admission by Defendants that Plaintiffs’ claims in the Actions have merit or
that Defendants have any liability to Plaintiffs or the Settlement Class on those claims, or as an admission by
Plaintiffs that Defendants’ defenses in the Actions have merit.

The Parties and their counsel have concluded that the Settlement is advantageous, considering the costs,
interruptions, risks and uncertainties to each side of continued litigation. The parties and their counsel have
determined that the Settlement is fair, reasonable, and adequate, and Plaintiffs and their counsel believe the
Settlement is in the best interests of Settlement Class Members.

 WHO IS INCLUDED IN THE SETTLEMENT?

You are included in the Settlement Class if you fall within the following definition:

               All drivers employed by Defendants to perform work in the State of California and
               who earned mileage-based compensation during the Settlement Class Period
               beginning March 22, 2006 through January 31, 2019.

 WHAT ARE THE BENEFITS AND TERMS OF THE SETTLEMENT?

   1. Defendant will pay a Gross Settlement Amount of $7,250,000.00 (Seven Million Two Hundred and Fifty
      Thousand Dollars and No Cents) to settle these Actions. The Gross Settlement Amount will fund all
      payments to be made under the Settlement, including payments to the Settlement Class Members and the
      employer’s portion of payroll taxes, and all court-approved deductions including settlement administration
      costs, attorney’s fees, costs, and the Service Award, as described below.

               Questions? Call Toll-Free at 888-250-6810 or EMAIL claims@ilymgroupclassaction.com
                                                     Page 2 of 7
Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 8 of 12 Page ID #:3822

2. Following the court-approved deductions from the Gross Settlement Amount, the remaining amount will
   be the Payout Fund.

3. The entire Payout Fund will be distributed to Settlement Class Members who do not timely request to be
   excluded from the Settlement as described below:

       a. All Settlement Class Members will be eligible to automatically receive a Settlement Award on a
          pro-rata basis, based on the number of workweeks they worked as Settlement Class Members as
          compared to the number of workweeks worked by all Settlement Class Members. For example, if
          the Payout Fund is $4,000,000 and if there were 800,000 workweeks worked by all Settlement
          Class Members during the Settlement Class Period, each workweek would have a value of $5.00.
          A Settlement Class Member who worked for 52 weeks, for example, would be eligible for a
          Settlement Award of approximately $260.00. Any partial workweek will be rounded up to the
          nearest full workweek.

       b. Thirty-three percent (33%) of all Settlement Award payments to participating Settlement Class
          Members will be called the “Wage Portion.” From each individual’s Wage Portion, payroll
          deductions will be made for state and federal withholding taxes and any other applicable payroll
          deductions owed by the Settlement Class Member as a result of the payment, resulting in a “Net
          Wage Portion.” Settlement Class Members will be issued W-2s for the Wage Portions of their
          Settlement Awards.

       c. The remaining sixty-seven percent (67%) of all Settlement Award payments to participating
          Settlement Class Members will represent the “Non-Wage Portion” of the Settlement Awards and
          includes interest and penalties sought in the Actions. No deductions will be made from the Non-
          Wage Portion of the Settlement Awards. Settlement Class Members will be issued IRS Form
          1099s for the Non-Wage Portions of their Settlement Awards.

       d. Once the allocations are made between the Wage Portion and Non-Wage Portion, and applicable
          payroll deductions are made for state and federal withholding taxes and any other applicable
          payroll deductions from the Wage Portion, the resulting amount shall be the individual’s “Net
          Settlement Amount.” The Net Settlement Amount will be the net amount paid to each Settlement
          Class Member and is the individual’s “Settlement Payment.”

4. There is no need for a Settlement Class Member to submit a Claim Form in order to be eligible for and to
   receive an Award.

5. Excluded from becoming Settlement Class Members are those Plaintiffs who submit valid and timely
   requests for exclusion pursuant to the terms and procedures of the Notice.

6. Released Claims. The Settlement includes a release of all claims asserted in, or arising out of the facts
   alleged in, the Complaints against Defendants, including claims for unpaid wages, unpaid meal periods or
   meal period premiums, unpaid rest periods or rest period premiums, exemplary damages, penalties and/or
   interest, to the fullest extent permitted by law.

7. Court-Approved Deductions. Should the Court approve the Settlement, the following court-approved
   deductions shall be made from the Gross Settlement Amount:

       a. Class Counsel Fees Payment and Class Counsel Expenses Payment. Class Counsel have
          represented and continue to represent the Settlement Class on a contingency-fee basis. That means
          that attorneys’ fees are paid only if money is recovered for the Settlement Class. It is common to

          Questions? Call Toll-Free at 888-250-6810 or EMAIL claims@ilymgroupclassaction.com
                                                Page 3 of 7
    Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 9 of 12 Page ID #:3823

               award attorneys’ fees as a percentage of the settlement amount negotiated by the attorneys for the
               Settlement Class. As part of the final approval hearing, Plaintiffs’ Counsel, will request up to
               $2,416,666.66 (one third of the Gross Settlement Amount) for their attorneys’ fees in connection
               with their work in this case, and up to $100,000.00 in reimbursement of their reasonable litigation
               costs and expenses that were advanced in connection with the Actions.

           b. Service Awards. In addition to their Settlement Awards as Settlement Class Members, the named
              Plaintiffs will seek approval from the Court for payments of $5,000 each (for a total of $10,000)
              in consideration for their service in initiating and pursuing the Actions, and undertaking the risk
              of liability for attorneys’ fees and expenses in the event the were unsuccessful in the prosecution
              of the Actions. These payments, if approved by the Court, will be paid in addition to each
              Plaintiff’s Settlement Award, and will be made out of the Gross Settlement Amount.

           c. LWDA Deduction. The parties will seek approval from the Court to designate $500,000 of the
              Gross Settlement Amount as penalties recoverable under the Private Attorneys’ General Act. 75%
              of this amount, or $375,000, will be paid to the California Labor and Workforce Development
              Agency, as required by law. The remaining 25% of this amount, or $125,000.00, will be included
              in the Payout Fund and distributed to Settlement Class Members.

           d. Claims Administration Expenses. If approved by the Court, the reasonable costs of
              administering the Settlement, including the Settlement Administrator’s fees and expenses, which
              are approximately $100,000.00, will be paid out of the Gross Settlement Amount.

 WHO IS CLASS COUNSEL?

Gregory E. Mauro and James R. Hawkins of James Hawkins APLC are Class Counsel on behalf of Plaintiff
James Rudsell, and Stanley D. Saltzman of Marlin and Saltzman, LLP is Class Counsel on behalf of Plaintiff
Gilbert Saucillo.

 WHAT HAPPENS IF THE COURT APPROVES THE SETTLEMENT?

If the Court approves the proposed Settlement, it will enter a judgment that will dismiss the Actions with prejudice
on the merits as to all Settlement Class Members who do not timely request exclusion from the Settlement. This
means that Settlement Class Members, including the Named Plaintiffs, who do not exclude themselves, will be
barred from bringing their own lawsuits for recovery against Defendants for any and all claims, rights, penalties,
demands, damages, debts, accounts, duties, costs (other than those costs required to be paid pursuant to this
Settlement Agreement), liens, charges, complaints, causes of action, obligations, or liability of any and every
kind, whether known or unknown, that were alleged or could have been asserted based on the alleged facts in
these Actions and any claims relating in any way to any of the facts alleged or asserted or referred to in any of
the pleadings and/or papers filed in the Actions (the “Released Claims”), namely:

   •   All claims arising from or related to the facts and claims alleged in the Actions, or that could have been
       raised in the Actions based on the facts and claims alleged;

   •   All claims for unpaid wages of whatever kind, including, but not limited to, failure to pay minimum wages;
       failure to pay straight time compensation, overtime compensation, double-time compensation, reporting
       time compensation, off-the-clock work, time subject to employer’s control, and/or interest; missed, late,
       short or interrupted meal and/or rest periods, including any claim for any alleged failure to pay premiums
       for missed, late, short or interrupted meal or rest periods, or to pay such premiums at the regular rate of
       compensation; reimbursement for business expenses or any other claim that Defendants allowed or
       required employees to bear any of the costs associated with the operation of Defendants’ business;
               Questions? Call Toll-Free at 888-250-6810 or EMAIL claims@ilymgroupclassaction.com
                                                     Page 4 of 7
   Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 10 of 12 Page ID #:3824

       inaccurate or otherwise improper wage statements and/or failure to keep or maintain accurate records;
       unlawful deductions; unlawful payment instruments; any claim for unfair business practices arising out of
       or related to any or all of the aforementioned claims; any claim for penalties arising out of or related to
       any or all of the aforementioned claims, including, but not limited to, recordkeeping penalties, wage
       statement penalties, minimum-wage penalties, and waiting-time penalties; and attorneys’ fees and costs;

   •   Any and all claims arising under the California Labor Code (including, but not limited to, sections 200,
       201, 201.3, 201.5, 202, 203, 204, 205.5, 210, 212, 216, 218, 218.5, 218.6, 221, 222, 222.5, 223, 224, 225,
       225.5, 226, 226.7, 226.8, 227.3, 450, 510, 511, 512, 516, 558, 1174, 1174.5, 1194, 1194.2, 1197, 1197.1,
       1197.2, 1198, 1198, 2698 et seq. and 2699 et seq.); the applicable Wage Orders of the California Industrial
       Welfare Commission; California Business and Professions Code section 17200, et seq.; the California
       Civil Code, including but not limited to, sections 3287, 3289, 3336 and 3294; California Code of Civil
       Procedure § 1021.5; California common law, to the extent it relates to or includes the Released Claims set
       forth above; and the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and/or federal common
       law; and

   •   Any and all claims under the Private Attorneys General Act, Cal. Lab. Code § 2698 et seq. (“PAGA”) that
       were or could have been asserted in the Actions based on the facts alleged or are reasonably related to
       those asserted. The PAGA Released Claims include PAGA Claims asserted during the PAGA Settlement
       Period of March 22, 2009 through January 31, 2019.

   •   With respect to Yard Hostlers and Yard Hostlers only, the parties disagree on the impact of this release.
       Defendants maintain that the case law dictates that the release of 203 penalties, and other penalties, in
       these Actions, effects a release of all such claims for the affected Yard Hostler Class Members, regardless
       of any other actions that may be pending involving those same Class Members because an employee may
       only claim 203 penalties once, regardless of the number of different alleged violations triggering such
       penalties. Plaintiffs disagree, and assert that to the extent that factual claims that were not asserted in
       these actions and could not have been asserted in the actions on behalf of mileage-based drivers exist, and
       are being pursued in other actions against the Defendant Releasees, specifically Fritsch v. Swift
       Transportation Co. of Arizona, LLC, United States District Court Case No. 5:17-cv- 02226-JGB-SP, that
       such Class Members can pursue such claims for 203 penalties, or other penalties arising therefrom, in such
       other action, irrespective of any release granted in this matter. Plaintiffs believe this issue of law is
       unsettled in California, and thus the Parties do not agree upon the legal issue underlying this question of
       law, that being whether the release granted herein would apply to such other claims for 203 penalties or
       other penalties sought in the referenced action. That issue will be resolved, if necessary, in such other
       action.

The release of claims set forth in the Settlement excludes the release of claims not permitted by law.

 WHAT HAPPENS IF THE COURT DOES NOT APPROVE THE SETTLEMENT?

If the Court does not approve the proposed Settlement, the Actions will proceed as if no settlement has been
attempted and there can be no assurance that the Settlement Class Members will recover more than is provided
for in this Settlement or, indeed, anything.

 WHEN IS THE FINAL SETTLEMENT APPROVAL HEARING?

A hearing will be held before the Honorable Virginia A. Phillips of the United States District Court for the Central
District of California on December 2, 2019 at 2:00 p.m., at the First Street Courthouse, Courtroom 8A, 8th Floor,
350 West 1st Street, Los Angeles, CA 90012. The purpose of the hearing is for the Court to determine final
approval of the Settlement along with the amount properly payable for (i) the Fees and Costs Award, (ii) Named
               Questions? Call Toll-Free at 888-250-6810 or EMAIL claims@ilymgroupclassaction.com
                                                     Page 5 of 7
     Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 11 of 12 Page ID #:3825

Plaintiffs’ Service Awards, (iii) the Settlement Administrator’s Fees and Expenses, (iv) Settlement Class Member
Awards; and (v) the PAGA Payment to the LWDA. The time and date of this hearing may be changed without
further notice. Settlement Class Members are advised to check the Settlement website or the Court’s
PACER site to confirm that the date and/or time of the hearing has not been changed.

    WHAT ARE MY OPTIONS REGARDING THE SETTLEMENT?

If you are receiving this Notice, you have the following options:

     •   Participate Fully in the Settlement: To receive a monetary payment from this settlement, Settlement
         Class Members are not required to do anything.

     •   Request to be Excluded: Settlement Class Members who wish to exclude themselves from the Settlement
         Class must submit a signed, written statement requesting exclusion from the Settlement Class on or before
         the Objection/Exclusion Deadline Date of October 18, 2019. The Opt-Out Request must state in
         substance:

                “I have read the Class Notice and I wish to opt out of the settlement of the following
                cases: Rudsell v. Swift Transportation Company of Arizona, LLC, et al., Case No.
                ED-CV-00692 VAP (OPx) and Burnell, et al. v. Swift Transportation Co., Inc., et
                al., Case No. ED-CV 10-00809 VAP (OPx). I understand that by opting out of the
                settlement that I will not be bound by any judgment in the cases and will not be
                entitled to receive any payment from the settlement.”

         Such written request for exclusion must contain the name, address, telephone number and last four digits
         of the Social Security number of the individual requesting exclusion and the location and years of his or
         her employment by Defendants; must be returned by mail to the Settlement Administrator at the following
         address: ILYM Group, Inc., | P.O. Box 2031 Tustin, CA 92781; must be signed by the individual
         requesting exclusion; and must be postmarked on or before the Objection/Exclusion Deadline Date of
         October 18, 2019. The date of the postmark on the mailing envelope shall be the exclusive means
         used to determine whether a request for exclusion has been timely submitted. Any person who opts-
         out of the Settlement Class will not be entitled to any recovery under the Settlement and will not be bound
         by the Settlement or have any right to object, appeal or comment thereon. Individuals who fail to submit
         a valid and timely request for exclusion on or before the Objection/Exclusion Deadline Date of October
         18, 2019 shall be Settlement Class Members and shall be bound by all terms of the Settlement and any
         Final Judgment entered in these actions if the Settlement is approved by the Court.

•    Object. You can ask the Court to deny approval of the Settlement by filing an objection. You cannot ask
     the Court to order a different settlement; the Court can only approve or reject the settlement. If the
     Court denies approval, no settlement payments will be sent out and the lawsuit will continue. If that is what
     you want to happen, you must object.

     Settlement Class Members who wish to object to the Settlement must file with the Court and serve on counsel
     for the Parties a written statement objecting to the Settlement. Such written statement must be filed with the
     Court and served on counsel for the Parties no later than October 18, 2019 (the “Objection/Exclusion Deadline
     Date”). No Settlement Class Member shall be entitled to be heard at the final Settlement Hearing (whether
     individually or through separate counsel) or to object to the Settlement, and no written objections or briefs
     submitted by any Settlement Class Member shall be received or considered by the Court at the Settlement
     Hearing, unless written notice of the Settlement Class Member’s intention to appear at the Settlement Hearing,
     and copies of any written objections or briefs, shall have been filed with the Court and provided to the
     Settlement Administrator on or before the Objection/Exclusion Deadline of October 18, 2019. If the
                Questions? Call Toll-Free at 888-250-6810 or EMAIL claims@ilymgroupclassaction.com
                                                      Page 6 of 7
   Case 5:10-cv-00809-VAP-OP Document 219 Filed 10/28/19 Page 12 of 12 Page ID #:3826

   Settlement Class Member satisfies the requirements to object to the Settlement, he or she may opt to appear
   at the Final Approval Hearing pro se or through his or her own attorney. Where the Settlement Class Member
   opts to appear through his or her own attorney, he or she is responsible for hiring and paying that attorney.

   The Parties will be permitted to respond in writing to such objections prior to the Final Approval Hearing.
   Settlement Class Members who fail to file and serve timely written objections in the manner specified above
   shall remain Settlement Class Members and shall be deemed to have waived any objections and shall be
   foreclosed from making any objection (whether by appeal or otherwise) to the Settlement.

YOU MUST SERVE ANY OBJECTIONS ON COUNSEL FOR THE PARTIES AT THE ADDRESSES
                                 BELOW:

           DEFENSE COUNSEL               BURNELL CLASS                              RUDSELL CLASS
                                             COUNSEL                                    COUNSEL
       SHEPPARD MULLIN             MARLIN AND SALTZMAN,                        JAMES HAWKINS APLC
       RICHTER & HAMPTON           LLP                                         Gregory E. Mauro
       Robert Mussig               Stanley D. Saltzman                         greg@jameshawkinsaplc.com
       rmussig@sheppardmullin.com ssaltzman@marlinsaltzman.com                 9880 Research Drive, Suite
       333 South Hope Street, 43rd                                             200
       Floor                       29800 Agoura Rd, Suite 210                  Irvine, CA. 92618
       Los Angeles, CA 90071       Agoura Hills, CA 91301                      Tel: 949-387-7200
       Tel: 213-620-1780           Tel: 818-991-8080

 ARE THERE MORE DETAILS AVAILABLE?

This notice summarizes the proposed Settlement. For the precise terms and conditions of the settlement, please
see the Settlement Agreement, which is available at www.swifttransportationsettlement.com. You may also
obtain a copy of the Settlement Agreement by contacting Class Counsel at 949-387-7200, accessing the Court
docket in this case, for a fee, through the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cacd.uscourts.gov, or by visiting the office of the Clerk of the Court for the United States District Court
for the Central District of California, First Street Courthouse, 350 West 1st Street, Los Angeles, California 90012,
between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays.

For any additional inquiries concerning this case, you may also contact the Claims Administrator, ILYM Group,
Inc. at P.O. Box 2031 Tustin, CA 92781 or at 888-250-6810.

 PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO INQUIRE
                ABOUT THIS SETTLEMENT OR THE CLAIM PROCESS.




               Questions? Call Toll-Free at 888-250-6810 or EMAIL claims@ilymgroupclassaction.com
                                                     Page 7 of 7
